If this opinion indicates that it is “FOR PUBLICATION,” it is subject to
                  revision until final publication in the Michigan Appeals Reports.




                           STATE OF MICHIGAN

                            COURT OF APPEALS


PEOPLE OF THE STATE OF MICHIGAN,                                      UNPUBLISHED
                                                                      May 26, 2022
               Plaintiff-Appellee,

v                                                                     No. 356930
                                                                      Tuscola Circuit Court
CIYAN KYLA JONES,                                                     LC No. 20-015271-FH

               Defendant-Appellant.


Before: SAWYER, P.J., and SERVITTO and RICK, JJ.

SAWYER, P.J. (concurring in part; dissenting in part).

        While I agree with the majority that Trooper Schuiteman made a valid traffic stop, I
disagree with the majority’s conclusion that the Trooper was not justified in extending the traffic
stop to investigate issues beyond the traffic violation. In my view, the facts of this case
demonstrate that Trooper Schuiteman possessed reasonable suspicion of criminal activity that
justified extending the traffic stop in order to question defendant about topics unrelated to
defendant’s traffic violations.

         The continued detention of an individual in his or her vehicle at the conclusion of a traffic
stop is unconstitutional unless the traffic stop reveals a new set of circumstances that lead to a
reasonable and articulable suspicion that criminal activity is afoot. People v Kavanaugh, 320 Mich
App 293, 301; 907 NW2d 845 (2017). This is determined on a case-by-case basis applying the
totality of the circumstances test. Id.

        In the present case, Trooper Schuiteman possessed reasonable suspicion of criminal
activity that justified extending the traffic stop in order to question defendant about topics
unrelated to defendant’s traffic violations. During the traffic stop, Trooper Schuiteman recognized
from his experience as a police officer that defendant was acting in a nervous and evasive manner.
This Court has recognized that “many courts have given little weight to considerations of
nervousness during a traffic stop.” Id. at 304 (citations omitted). However, Trooper Schuiteman
knew that defendant had recently left a known drug house that was under surveillance. Indeed,
Deputy Horst saw defendant exit a known drug house and notified Detective Sergeant Feehan who
then relayed the information to Trooper Schuiteman. Trooper Schuiteman reasonably relied on



                                                 -1-
the information obtained by Deputy Horst, which indicated that defendant had engaged in activity
consistent with a drug transaction. When coupled with defendant’s nervous and evasive behavior
during the traffic stop, Trooper Schuiteman possessed reasonable suspicion of criminal activity
that justified extending the traffic stop in order to question defendant about topics unrelated to
defendant’s traffic violations.

        Next, the majority unnecessarily concludes that Trooper Schuiteman was not justified in
conducting a pat-down search of defendant for weapons. Even if we were to determine that
Trooper Schuiteman was not justified in conducting a pat-down search for weapons on defendant’s
person, Trooper Schuiteman did not obtain any evidence during the pat-down search. Therefore,
the evidence that was ultimately obtained by the police is not subject to exclusion on this basis.
Accordingly, it is unnecessary to reach this issue.

       Finally, while I do not necessarily agree with the majority’s analysis of the issue whether
defendant’s rights under Miranda v Arizona, 384 US 436; 86 S Ct 1602; 16 L Ed 2d 694 (1966),
were violated, I do agree with their ultimate conclusion that it does not supply a basis to suppress
the physical evidence found during the search.

        On appeal, the parties dispute whether the physical evidence found on defendant’s person
and in defendant’s vehicle would have inevitably been discovered regardless of defendant’s
unwarned statements. It is, however, unnecessary to determine whether the inevitable discovery
doctrine applies in this situation as there is a much more basic conclusion to be reached.
Specifically, even if this Court were to find a violation of the Miranda rule, that does not supply a
basis to suppress the physical evidence.

       As the Supreme Court explained in United States v Patane, 542 US 630, 641; 124 S Ct
2620; 159 L Ed 2d 667 (2004):

               [P]olice do not violate a suspect’s constitutional rights (or the Miranda rule)
       by negligent or even deliberate failures to provide the suspect with the full panoply
       of warnings prescribed by Miranda. Potential violations occur, if at all, only upon
       the admission of unwarned statements into evidence at trial. And, at that point,
       “[t]he exclusion of unwarned statements …is a complete and sufficient remedy”
       for any perceived Miranda violation. [Opinion of THOMAS, J., quoting Chavez v
       Martinez, 538 US 760, 769; 123 S Ct 1994; 155 L Ed 2d 984 (2003).]

The view of Justice THOMAS in the plurality opinion was echoed in the concurrence by Justice
KENNEDY (joined by Justice O’CONNOR): “Admission of nontestimonial physical fruits . . . does
not run the risk of admitting into trial an accused’s coerced incriminating statements against
himself.” See also People v Campbell, 329 Mich App 185, 204-205; 942 NW2d 51 (2019).

       Accordingly, any failure to comply with Miranda would not supply a basis to suppress the
physical evidence. And, therefore, the physical evidence could properly be used to establish the
probable cause necessary to bind defendant over for trial.

       In conclusion, I do not believe that the extension of the traffic stop was improper.
Furthermore, regardless whether there was a Miranda violation, any such violation does not supply


                                                -2-
a basis to suppress any physical evidence found during a search. While I do not necessarily agree
with the analysis of the lower courts regarding inevitable discovery, I do believe that they
ultimately reached the correct decision that the physical evidence should not be excluded.
Therefore, I would affirm.




                                                           /s/ David H. Sawyer




                                               -3-